1 ,-.•
                                            ;

           IN THE SUPREME COURT OF THt STATE OF MONTANA                                05/15/2020


                                 Case No. DA 19-0734
                                                                                   Case Number: DA 19-0734




WILLIAM SCOTT ROGERS,et al.,                                         FILED
        Plaintiffs/Appellants,                                        MAY 1 5 2020
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme
                                                                                   Court
                                                                     State of Montana
              -vs-                                          ORDER

LEWIS AND CLARK COUNTY,et al.,

        Defendants/Appellees.



        A motion was filed seeking leave for the following Amici to file a joint Amicus

Curiae brief in this proceeding: Montana County Attorney's Asso., and the Montana

Sheriffs and Peace Officer's Asso. Good cause appearing therefrom,

        IT IS HEREBY ORDERED:

      1. The Montana County Attorney's Asso. and the Montana Sheriffs and Peace

        Officer's Asso. may file a joint Amicus Curiae brief.

   2. The Amicus Curiae brief is due on May 29,2020.

              DATED this I 5- day of May, 2020.



                                               Yd4/
                                                  0    7
                                            I-HE JUSTICE


cc:     Keif Storrar
        Greg Beebe
        Mitchell Young
        Marty Lambert